Exhibit 10.43
(NEUSTAR LOGO) [w81496w8149600.gif]

BOARD
STOCK OWNERSHIP POLICY
GUIDELINES
FOR
NON-EMPLOYEE DIRECTORS
ADOPTED JANUARY 1, 2008
AMENDED DECEMBER 10, 2010

1



--------------------------------------------------------------------------------



 



Board Stock Ownership Policy
BACKGROUND
Effective January 1, 2008, the Board of Directors of Neustar approved stock
ownership guidelines for non-employee members of the Board. The guidelines were
amended on December 10, 2010.
OVERVIEW
Non-employee directors are expected to hold Neustar shares with a value equal to
five times (5X) the annual cash retainer for Board service (excluding any
special retainers for chairman/lead director and committee service).
TERMS AND CONDITIONS
Participants
The Board Stock Ownership Policy covers all non-employee members of the Board.
Required ownership levels
Each director’s required ownership level is expressed as a multiple of the
annual cash retainer and converted into a number of shares that is recalculated
annually until the guideline is met.
Retention ratio
Each director is expected to retain 100% of the after-tax profit shares received
from Neustar’s equity compensation program until his or her required ownership
level is achieved. “Profit shares” are the shares remaining after payment of the
option exercise price and taxes owed at exercise of options, vesting of
restricted stock or restricted stock units, or earn-out of performance shares.
Cashless exercises
To the extent permitted under Neustar’s equity plans, “cashless” stock option
exercises are permitted under the Board Stock Ownership Policy, and shares may
be used to pay taxes associated with the settlement of any stock-based award.
What counts as owned shares?
For purposes of this policy, the following shares count toward meeting the
ownership guidelines:

2



--------------------------------------------------------------------------------



 



  •   shares owned outright by the director or his or her spouse, including
shares acquired upon the exercise of stock options and shares delivered upon
vesting of restricted stock or restricted stock units;     •   performance
shares earned by the director;     •   deferred stock units, including
performance shares that have been earned but converted to deferred stock units;
    •   shares held in trust that are included in the director’s reports under
Section 16 of the Securities Exchange Act of 1934, regardless of whether the
director disclaims beneficial ownership of such shares; and     •   shares held
in Neustar’s 401(k) plan on behalf of the director, a personal IRA or a rollover
IRA.

Unexercised stock options and unvested restricted stock or performance shares do
not count toward meeting the ownership guidelines.
Compliance
Each director is expected to meet his or her required ownership level:
(i) within five years of adoption of the Board Stock Ownership Policy
(January 1, 2013); or (ii) within five years of joining the Board, whichever is
later.
Determinations of compliance will be made once per year coincident with the
timing of annual compensation decisions for directors of Neustar. Neustar will
determine whether the ownership guidelines have been met by reviewing company
records and reports filed with the Securities and Exchange Commission.
Adjustments to required ownership levels
Required ownership levels will be adjusted for future increases in annual
retainers, and the number of shares needed to be owned will be affected by
changes in stock price. The number of shares needed to be owned will be
calculated based on the annual retainer and an average of the prior year’s
quarter-end closing stock prices. This number will remain in place for the year.
Once the required ownership level is attained, there will be no further impact
by future retainer increases or changes in stock price.
Coordination with other policies
All sales of stock by directors subject to the Board Stock Ownership Policy are
subject to Neustar’s insider trading policies (including blackout periods) and
any director stock selling guidelines established by the Board.

3



--------------------------------------------------------------------------------



 



Oversight and review
The Board Stock Ownership Policy is subject to periodic review by the Board.
Directors may contact the Senior Vice President, Human Resources or the Senior
Vice President & General Counsel with any questions.

4